[mmex1066.jpg]

Exhibit 10.66


MARSH & MCLENNAN COMPANIES,
INC. NON‑SOLICITATION AGREEMENT


AGREEMENT, dated as of _______9/10/08______________, ____, between Marsh &
McLennan Companies, Inc. (the “Company”) and _Vanessa Wittman_, an employee of
the Company (the “Employee”).
R E C I T A L S:
This Agreement, and the Confidentiality Agreement to be executed simultaneously
herewith, is entered into in consideration of the Employee's (a) employment by
the Company, (b) participation in any bonus compensation plan of Company, as
required under such plan, and (c) Employee's access to Confidential Information
and Trade Secrets belonging to Company.
NOW, THEREFORE, the Company and the Employee hereby agree to be bound by this
Non-Solicitation Agreement as follows:
1.
Non-Solicitation Of Clients

(a)Employee acknowledges and agrees that solely by reason of employment by
Company, Employee has and will come into contact with a significant number of
Company's clients and prospective clients, and will have access to Confidential
Information and Trade Secrets (as defined in the Confidentiality Agreement),
including those regarding the Company's clients, prospective clients and related
information.
(b)Consequently, Employee covenants and agrees that in the event of separation
from employment with the Company, whether such separation is voluntary or
involuntary, Employee will not, for a period of twelve (12) months following
such separation, directly or indirectly: (i) solicit clients of the Company for
the purpose of selling or providing products and services of the type sold or
provided by Employee while employed by the Company; or (ii) induce clients or
prospective clients of Company to terminate, cancel, not renew, or not place
business with Company, or (iii) perform or supervise the performance of
services, or provide or supervise the provision of products, of the type sold or
provided by Employee while he or she was employed by the Company on behalf of
any clients or prospective clients of Company. This restriction shall apply only
to those clients or prospective clients of Company with whom Employee had
contact or about whom Employee obtained Confidential Information or Trade
Secrets during the last two (2) years of his or her employment with the Company.
For the purposes of this Section, the term “contact” means interaction between
Employee and the client which takes place to further the business relationship,
or making (or assisting or supervising the making of) sales to or performing (or
assisting or supervising the performance of) services for the client or
prospective client on behalf of the Company. For purposes of this Section, the
term “contact” with respect to a “prospective” client means interaction between
Employee and a



1

--------------------------------------------------------------------------------



potential client of the Company which takes place to obtain the business of the
potential client on behalf of the Company.


2.
Non-Solicitation Of Employees

Employee acknowledges and agrees that solely as a result of employment with the
Company, and in light of the broad responsibilities of such employment which
include working with other employees of the Company or its subsidiaries and
affiliates, Employee has and will come into contact with and acquire
Confidential Information and Trade Secrets regarding the Company's other
employees. Accordingly, both during employment with the Company and for a period
of twelve (12) months thereafter, Employee shall not, either on Employee's own
account or on behalf of any person, company, corporation, or other entity,
directly or indirectly, solicit, or endeavor to cause any employee of the
Company with whom Employee, during the last two (2) years of his or her
employment with the Company, came into contact for the purpose of soliciting or
servicing business or about whom Employee obtained Confidential Information, to
leave employment with Company.
3.
Conflict Of Interest

Employee may not use his/her position, influence, knowledge of Confidential
Information or Trade Secrets or Company's assets for personal gain, except as
specifically provided in this Agreement. A direct or indirect financial
interest, including joint ventures in or with a supplier, vendor, customer or
prospective customer without disclosure and the express written approval of the
President or highest executive officer of Company is strictly prohibited and
constitutes cause for dismissal.
4.
Equitable Relief

In recognition of the fact that irreparable injury will result to the Company in
the event of a breach by the Employee of his/her obligations under this
Agreement, that monetary damages for such breach would not be readily
calculable, and that the Company would not have an adequate remedy at law
therefor, the Employee acknowledges, consents and agrees that in the event of
such breach, or the threat thereof, the Company shall be entitled, in addition
to any other legal remedies and damages available, to (a) specific performance
thereof and to temporary and permanent injunctive relief (without the necessity
of posting a bond) to restrain the violation or threatened violation of such
obligations by the Employee and persons acting for or in connection with the
Employee and (b) recovery of all reasonable sums and costs, including attorneys'
fees, incurred by the Company in seeking to enforce the provisions of this
Agreement.
5.
Severability

The parties agree they have attempted to limit the scope of the post-employment
restrictions contained herein to the extent necessary to protect Confidential
Information and Trade Secrets, client relationships and good will. It is the
desire and intent of the parties that the provisions of this Agreement shall be
enforced to the fullest extent permissible under applicable laws and public
policies. Accordingly, if any particular portion of this Agreement shall be
adjudicated to be invalid or unenforceable, this Agreement shall be deemed
amended to delete therefrom such invalid portion, and reformed to the extent
valid and enforceable. Such deletion

2

--------------------------------------------------------------------------------



and reformation shall apply only with respect to the operation of this Agreement
in the particular jurisdiction in which such adjudication is made.
6.
Other Agreements Survive

The obligations of the Employee under this Agreement shall be independent of,
and unaffected by, and shall not affect, other agreements, if any, binding the
Employee which apply to the Employee's business activities during and/or
subsequent to the Employee's employment by the Company. The obligations under
this Agreement also shall survive any changes made in the future to the
employment terms of Employee, including but not limited to changes in salary,
benefits, bonus plans, job title and job responsibilities.
7.
Employment At-Will

The Employee understands that this Agreement does not constitute a contract of
employment and does not promise or imply that his/her employment will continue
for any period of time. Employment with Company is “at-will,” and may be
terminated either by Employee or Company at any time, with or without cause, and
with or without notice.
8.
Binding Effect; Assignment

The Employee expressly consents to be bound by the provisions of this Agreement
for the benefit of the Company or any of its subsidiaries or affiliates to whose
employ he/she may be transferred without the necessity that this Agreement be
re-signed at the time of such transfer. Further, the rights of the Company
hereunder may be assigned, without consent of the Employee, at any time, to any
successor in interest of the Company, or any portion thereof, by reason of
merger, consolidation, sale, lease or other disposition of any or all of the
assets or stock of the Company.
9.
Governing Law and Choice of Forum

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of laws provisions. The
parties being desirous of having any disputes resolved in a forum having a
substantial body of law and experience with the matters contained herein, the
parties agree that any action or proceeding with respect to this Agreement and
Employee's employment shall be brought exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York and the parties agree to the jurisdiction
thereof. The parties hereby irrevocably waive any objection they may now or
hereafter have to the laying of venue of any such action in the said court(s),
and further irrevocably waive any claim they may now or hereafter have that any
such action brought in said court(s) has been brought in an inconvenient forum.
Employee recognizes that, should any dispute or controversy arising from or
relating to this agreement be submitted for adjudication to any court,
arbitration panel or other third party, the preservation of the secrecy of
Confidential Information or Trade Secrets may be jeopardized. Consequently,
Employee agrees that all issues of fact shall be severed for trial without a
jury.



3

--------------------------------------------------------------------------------



10.
Non-Waiver

The failure of either Company or Employee, whether purposeful or otherwise, to
exercise in any instance any right, power, or privilege under this Agreement or
under law shall not constitute a waiver of any other right, power, or privilege,
nor of the same right, power, or privilege in any other instance. Any waiver by
Company or by Employee must be in writing and signed by either Employee, if
Employee is seeking to waive any of his or her rights under this Agreement, or
by the President or highest executive officer of Company, if the Company is
seeking to waive any of its rights under this Agreement.
11.
Modification

No modification of this Agreement shall be valid unless made in a writing signed
by both parties hereto, wherein specific reference is made to this Agreement.
12.
Cooperation

Both during the Employee's employment with the Company and after the termination
thereof for any reason, Employee agrees to provide the Company with such
information relating to his or her work for the Company or others, as the
Company may from time to time reasonably request in order to determine his or
her compliance with this Agreement.
13.
Disclosure

Employee hereby specifically authorizes the Company to contact his or her future
employers to determine his or her compliance with the Agreement or to
communicate the contents of this Agreement to such employers. Employee further
specifically authorizes the Company to, in its sole discretion and without
further permission from Employee, furnish copies of the Agreement to any client
or prospective client of the Company and indicate that Employee has entered into
this Agreement with the intention that the Company and each of its clients or
prospective clients may rely upon his or her compliance with this Agreement.
14.
Headings

Section headings are used herein for convenience or reference only and shall not
affect the meaning of any provision of this Agreement.
IN WITNESS WHEREOF, Employee has executed this Agreement as of the day and year
first hereinabove set forth.


________/s/Vanessa Wittman___
EMPLOYEE 


Date: ________9/10/08______

4